DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating arthritis in a subject in need thereof via administering a sargahydroquinoic acid or salt thereof to the subject, does not reasonably provide enablement for preventing any type of arthritis including the ones listed in claim 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of prevent arthritis including the ones listed in claim 5 from occurring (which encompasses preventing all conceivable types of arthritis including the types listed in claim 5, to name a few – all of which are well-recognized in the art as being difficult to treat, much less prevent) which is clearly beyond the scope of the instantly disclosed/claimed invention.  Since arthritis is the result of the degeneration of the cartlidge between the bones from “wear and tear”, there is no way to ultimately prevent such a result from happening. One can make modifications such as losing weight, not running, not jumping, not walking up inclines or down inclines, not living life essentially which of course is impossible since we all walk. Please note that the term "prevent" encompasses absolutely preventing which reads upon completely stopping such arthritis from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies - 
            According, it would take undue experimentation without a reasonable expectation for one of skill the art to prevent any type of arthritis in a subject via administering the sargahydroquinoic acid or salt thereof as instantly claimed.    




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KR 2016071074 (enclosed herein).

KR teaches treating arthritis (including rheumatoid arthritis) by administering to the subject, sargahydroquinoic acid which has been obtained from Sargassum serratifolium using an organic solvent such as methanol, see abstract, pages 3-10.  



Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016071074 (enclosed herein).

KR teaches treating arthritis including rheumatoid arthritis by administering to the subject sargahydroquinoic acid which has been obtained from Sargassum serratifolium using and organic acid such as methanol, see abstract, pages 3-10.  

In the event it is seen that the sargahydroquinoic acid is not implicity taught as being definitely used at an effective amount or that sargahydroquinoic acid  reduces (which is NOT being admitted) then it would have been 

In the event it is seen that the organic solvent has to be selected and is not implicity taught as being definitely used or that it does not implicitly teach that the sargahydroquinoic acid reduces or inhibits the activity of IL-113, IL-6, or TNF-a, which is an inflammatory cytokine. (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art to use such amounts to achieve both of these conditions since clearly KR wants to treat arthritis and to effectively treat the arthritis the the sargahydroquinoic acid would have to be used at an amount which yields the two conditions of using at an effective amount to treat arthritis and to reduce or inhibit the activity of IL-113, IL-6, or TNF-a, which is an inflammatory cytokine.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are                       unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655